DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been examined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oliver et al. U.S. Pub. No. 20120110680 (hereinafter Oliver).

As per claim 1, 15 and 16, Oliver discloses a method/medium/system comprising, by a file system of a computing device:

in response to the write request: 
generating privacy metadata corresponding to the privacy preference; associating the privacy metadata to the file (Oliver: [0055]-[0058]: generate tokens/metadata to be associated with files; [0065]: the policy assigning module may use a token mechanism to attach the privacy policy information to the data in form of one or more tokens so that at any step during data transmission the access rights to the data elements can be extracted from the tokens accompanying the data elements); and 
writing the file and the associated privacy metadata to the storage device (Oliver: [0051]; [0056]); 
receiving, from a second application executing on the computing device, a read request to read the file from the storage device (Oliver: figure 6: distributor request to read file from storage device in response to request from other entities; [0085]-[0088]: read data and apply privacy policies associated with the data); and 
in response to the read request, providing the second application access to the file and the associated privacy metadata; wherein the privacy metadata is configured to be used by the second application to select a distribution policy for the file (Oliver: [0049]: the generated tokens comprising privacy rules accompany the data that is being transferred; [0049]: the privacy management infrastructure may provide data filtering on the sender side, receiver side, or both…prevent sensitive data from being sent; [0050]: at any stage during the data transfer, the entities handling the data may 
As per claim 2, Oliver discloses the method of claim 1. Oliver further discloses determining, by the file system, the privacy preference satisfies a predetermined criterion; and encrypting the file in response to the determination that the privacy preference satisfies the predetermined criterion (Oliver: [0060]: encrypt the data when it meets the privacy policy requirement; [0068]). 
As per claim 3, Oliver discloses the method of claim 2. Oliver further discloses wherein the file is encrypted by the file system (Oliver: [0047]; [0060]; [0068]). 
As per claim 4, Oliver discloses the method of claim 1. Oliver further discloses wherein the privacy preference is selected from a set of privacy preferences defined by the file system (Oliver: [0030]-[0032]: privacy policies are set by information management system or by the users of the system). 
As per claim 5, Oliver discloses the method of claim 4. Oliver further discloses wherein the privacy preference is selected by a user of the computing device (Oliver: [0030]-[0032]). 
As per claim 6, Oliver discloses the method of claim 1. Oliver further discloses wherein the distribution policy determines whether the file is allowed to be sent by the second application to another device (Oliver: figure 6A; [0049]: the privacy management infrastructure may provide data filtering on the sender side, receiver side, or both…prevent sensitive data from being sent; [0050]: at any stage during the data transfer, the entities handling the data may refer to the annotations 
As per claim 7, Oliver discloses the method of claim 6. Oliver further discloses wherein the distribution policy further determines one or more groups of users with which the file is allowed to be shared (Oliver: [0082]: sharing data with groups of users based on privacy levels of data). 
As per claim 8, Oliver discloses the method of claim 7. Oliver further discloses wherein the one or more groups of users are selected by a user of the computing device (Oliver: [0082]). 
As per claim 9, Oliver discloses the method of claim 1. Oliver further discloses wherein the received privacy preference is determined based on a determination of whether the file contains data that satisfies one or more privacy criteria (Oliver: [0031]: determine whether to apply privacy policies to data based on preference set by users). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. U.S. Pub. No. 20120110680 (hereinafter Oliver) in view of Kwatra et al. U.S. Pub. No. 20210056231 (hereinafter Kwatra).
As per claim 10, Oliver discloses the method of claim 9. Oliver does not explicitly disclose wherein the determination of whether the file contains data that satisfies the one or more privacy criteria is based on a context in which the file was created. However, Kwatra discloses applying privacy policy to data generated by a device based on context information (Kwatra: abstract and [0015]). It would have been obvious to one having ordinary skill in the art to apply privacy policies to data that match specific context information because they are analogous art involving applying privacy rules to data stored on user devices. The motivation to combine would be to prevent abuse of of individual’s privacy in timely manner.
As per claim 11, Oliver as modified discloses the method of claim 10. Oliver as modified further discloses wherein the context in which the file was created comprises an interaction between a user and the computing device (Kwatra: [0002]-[0003]; [0015]). Same rationale applies here as above in rejecting claim 10. 
As per claim 12, Oliver as modified discloses the method of claim 10. Oliver as modified further discloses wherein the context in which the file was created comprises a detected action of a user of the computing device (Kwatra: [0013]-[0014]). Same rationale applies here as above in rejecting claim 10. 
As per claim 13, Oliver as modified discloses the method of claim 10. Oliver as modified further discloses wherein the context in which the file was created is determined based on audio or image recordings of a surrounding of a user of the computing device (Kwatra: [0013]-[0014]: when digital image is taken of the user, apply privacy policies based on preferences). Same rationale applies here as above in rejecting claim 10.  
As per claim 14, Oliver as modified discloses the method of claim 10. Oliver as modified further discloses wherein the context in which the file was created is determined based on a location of a user of the computing device (Kwatra: [0013]-[0015]: privacy policy context include location for which media is taken/stored). Same rationale applies here as above in rejecting claim 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wibran et al. U.S. Pub. No. 20160253509 discloses implementing file security settings based on context.
Gkoulalas-Divanis et al. U.S. Pub. No. 20210089675 discloses file access restrictions enforcement.
Goulalas-Divanis et al. U.S. Pub. No. 20210089678 discloses built-in legal framework file management.
Sokolov et al. U.S. Pat. No. 10706167 discloses method for enforcing privacy in cloud security.
Flowerday et al. U.S. Pat. No. 10574704 discloses selective regulation of information transmission from mobile applications to third-party privacy compliant target systems.

Kulkarni et al. U.S. Pub. No. 20190069121 discloses direct update of mobile applications based on features used.
Viswanathan et al. U.S. Pat. No. 10154007 discloses enterprise cloud access control and network access control policy using risk based blocking.
Kurian U.S. Pub. No. 20180337929 discloses access control in a hybrid cloud infrastructure-cloud technology.
Kumar U.S. Pub. No. 20180217864 discloses method for managing content across applications.
Pistoia et al. U.S. Pub. No. 20180206115 discloses configuring privacy policies by formulating questions and evaluating responses.
Tyler U.S. Pub. No. 20170187749 discloses privacy management for computing devices.
Sachs U.S. Pub. No. 20170070539 discloses method for privacy awareness.
Vasyutynskyy U.S. Pub. No. 20170041391 discloses data sharing in a cloud.
Jagad et al. U.S. Pub. No. 20160373515 discloses content SNIP capture and sharing.
Reid et al. U.S. Pub. No. 20160277374 discloses method for securely storing and sharing information.
Biswas et al. U.S. Pub. No. 20150156217 discloses method for determining privacy policy for devices based on brain wave information.
Reid et al. U.S. Pub. No. 20150074409 discloses method for securely storing and sharing information.
Prakash et al. U.S. Pub. No. 20140281850 discloses method of content stream utilization.
Rathod U.S. Pub. No. 20140129942 discloses method for dynamically providing visual action or activity news feed.

Rathod U.S. Pub. No. 20110225293 discloses method for service based social network.
Ourega U.S. Pub. No. 20100250618 discloses method for building, managing and sharing a digital identity of a user over a social network.
Jones et al. U.S. Pub. No. 20090204898 discloses management of recorded data for online simulations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                         poo